John Mauzy Pittman, Judge, dissenting. In 1993, the Arkansas General Assembly made sweeping changes to the Workers’ Compensation Law. In doing so, it declared that these changes were necessary because the Commission and the courts had frustrated the legislative purpose by continually broadening the scope of the workers’ compensation statutes of this state. In keeping with this declaration, the legislature repealed and held for naught all prior opinions or decisions conflicting with any provision of the new Act and, in unmistakable terms, reserved exclusively to itself the power to liberalize or broaden the scope of the workers’ compensation statutes. To prevent further unwanted interference with the legislative purpose, the General Assembly diminished our role in the interpretation of the Workers’ Compensation Law. Whereas we had formerly and traditionally been entrusted with construing the provisions of the Workers’ Compensation Law liberally in accordance with its remedial purpose, in 1993 this trust was withdrawn: we are now required to review the provisions of the Workers’ Compensation Law strictly. Despite all of this, the prevailing opinion, employing a strained analysis based on the repealed doctrine of liberal construction, holds that children living with and supported by their mother were “wholly and actually dependent” on an absentee father who only occasionally provided them with incidentals, who had not been ordered to pay child support, and, in any event, who flatly refused to pay child support. I dissent. The legislature announced its clear intent to overturn prior law in Act 796 of 1993, § 35, which declares that: The Seventy-Ninth General Assembly realizes that the Arkansas workers’ compensation statutes must be revised and amended from time to time. Unfortunately, many of the changes made by this act were necessary because administrative law judges, the Workers’ Compensation Commission, and the Arkansas courts have continually broadened the scope and eroded the purpose of the workers’ compensation statutes of this state. The Seventy-Ninth General Assembly intends to restate that the major and controlling purpose of workers’ compensation is to pay timely temporary and permanent disability benefits to all legitimately injured workers that sufFer an injury or disease arising out of and in the course of their employment, to pay reasonable and necessary medical expenses resulting therefrom, and then to return the worker to the work force. When, and if, the workers’ compensation statutes of this state need to be changed, the General Assembly acknowledges its responsibility to do so. It is the specific intent of the Seventy-Ninth General Assembly to repeal, annul, and hold for naught all prior opinions or decisions of any administrative law judge, the Workers’ Compensation Commission, or courts of this state contrary to or in conflict with any provision in this act. In the future, if such things as the statute of limitations, the standard of review by the Workers’ Compensation Commission or courts, the extent to which any physical condition, injury, or disease should be excluded from or added to coverage by the law, or the scope of the workers’ compensation statutes need to be liberalized, broadened, or narrowed, those things shall be addressed by the General Assembly and should not be done by administrative law judges, the Workers’ Compensation Commission, or the courts. Ark. Code Ann. § 11-9-1001 (Repl. 1996) (emphasis added). One “provision in this act” expressly repealed the doctrine of liberal construction formerly applicable to workers’ compensation statutes and decreed that the entire Arkansas Workers’ Compensation Law was instead to be strictly construed: Administrative law judges, the commission, and any reviewing courts shall construe the provisions of this chapter strictly. Ark. Code Ann. § ll-9-704(c)(3) (Repl. 1996). The statutory provision at issue in the case at bar is Ark. Code Ann. § 11-9-527(c) (Repl. 1996), which provides for death benefits to persons who were “wholly and actually” dependent upon the deceased employee. The interpretation of this language is the precise question before us in this appeal, and we are required by Ark. Code Ann. § ll-9-704(c)(3) to construe this provision strictly. The prevailing opinion does not do so, but instead adopts an analysis squarely grounded on prior opinions employing liberal construction; i.e., opinions employing a standard of construction “contrary to” that enunciated in § ll-9-704(c)(3), and consequently “repealed, annulled, and held for naught” by the unmistakable terms of Ark. Code Ann. § 11-9-1001. The history of § 11-9-527 (c) and its antecedents, and of their interpretation by the courts, provide an excellent example of the steady erosion of the legislative purpose that prompted the General Assembly to minimize the latitude allowed us in construing the workers’ compensation statutes. Originally the legislature thought it sufficient to merely state that death benefits were limited to those who were “wholly dependent” on the deceased employee. One of the cases upon which the prevailing opinion is founded defined that term as follows: The employer contends that Ark. Stat. 81-1315(c) limits the payment of compensation to those who were wholly dependent on the employee at the time of his death. The statute provides: “Subject to the limitations as set out in section 10 (81-1310) of this act, compensation for the death of an employee shall be paid to those persons who are wholly dependent upon him in the following percentage of the average weekly wage of the employee, and in the following order of preference. ****’’ It would be possible to construe this provision of the Act as depriving a widow or child of any compensation when, as here, the husband and father was completely void of any sense of his family obligation. But it is a rule that remedial legislation shall be liberally construed. We believe the Legislature used the term “wholly dependent” in the sense of applying to those ordinarily recognized in law as dependents, and this would certainly include wife and children. Chicago Mill & Lumber Co. v. Smith, 228 Ark. 876, 878, 310 S.W.2d 803, 805 (1958) (emphasis added). Thus, through liberal construction, the Chicago Mill court held that the deceased worker’s widow and children were “wholly dependent” upon him for the purpose of receiving death benefits even though the worker had not been contributing to the support of his wife and children prior to his death. Dependency was conclusively presumed. “Wholly” was rendered meaningless. Following this peculiar interpretation of “wholly dependent,” the legislature amended the statute to allow death benefits only to those who were “wholly and actually dependent” upon the deceased employee. The doctrine of liberal construction was firmly in place, and was again referenced, when the supreme court was called upon to decide whether the addition of the word “actually” had imparted any meaning to the requirement that a beneficiary was “wholly” dependent. The court’s reluctance to do so is palpable: We assume — under our settled law we must assume — that the legislature, in deciding to amend the statute, knew the meaning that we had attributed to “wholly dependent.” Williams v. Edmondson, 257 Ark. 837, 250 S.W.2d 260 (1975). It unavoidably follows that the addition of the word “actually” was intended to change what amounted to a conclusive presumption of dependency under our prior cases. It follows at least that when, as here, the widow and child were not living with the employee at the time of his death, there must be some showing of actual dependency. Roach Manufacturing Co. v. Cole, 265 Ark. 908, 912, 582 S.W.2d 268, 270 (1979). By construing the statutory language liberally, the Roach court concluded that persons having a “reasonable expectation of future support” were “wholly and actually dependent” upon the decedent. “Wholly and actually” meant “perhaps partially.” The legislature amended the workers’ compensation law once again in 1993. The changes were extensive and revolutionary. The doctrine of liberal construction was repealed and replaced with strict construction, which is construction of a statute according to its letter, which recognizes nothing that is not expressed, takes the language used in its exact and technical meaning, admits no equitable considerations or implications, and resolves all reasonable doubts against the applicability of the statute to a particular case. Black’s Law Dictionary 283, 1275 (5th ed. 1979). But despite the fundamental changes in workers’ compensation law and the rigorous standard that we are now duty-bound to apply when construing those statutes, the prevailing opinion adheres to the liberally construed definition enunciated in Roach; despite the legislature’s manifest declaration that we must give its words a literal and reasonable meaning, the prevailing judges still hold that “wholly and actually” means “perhaps partially.”1  Finally, I should note that this should not be viewed as an isolated case: this is the first time we have been called upon to decide the validity of a statutory interpretation in an opinion that, although not expressly overturned in Act 796 of 1993, is untenable in light of the changes made therein. This case should be seen as an indication of the approach that will be taken in the hundreds of similar cases that have yet to be decided. Because I firmly believe that the prevailing judges’ approach is repugnant to the legislature’s intent, I must respectfully dissent. Jennings and Stroud, JJ., join in this dissent.   The prevailing opinion expresses concern that a strict construction of “wholly and actually dependent” would lead to complete denial of relief in some cases. It should be noted in this context that persons only partially dependent on the deceased employee are entitled to benefits under Ark. Code Ann. § ll-9-527(i) (Repl. 1996).